68.	  Mr. President, the choice of the General Assembly for the presidency of the thirtieth session has fallen upon you, and in our view it is of particular significance. Luxembourg and Madagascar have for some years now had relations of trust, and we have been able to appreciate, in the Organization to which both our countries belong, your statesmanlike qualities and the interest that you have shown in questions affecting the third world. We still remember how you welcomed the Charter of the Economic Rights and Duties of States [resolution 3281 (XXIX)] when a delegation of members of the Group of 77 presented it to your Government. We are convinced that you will continue to display the same understanding of our problems and that this understanding will become a positive factor in our proceedings.
69.	To your predecessor, the Minister for Foreign Affairs of the People's Democratic Republic of Algeria, Mr. Abdelaziz Bouteflika, we should like to convey our fraternal gratitude for the extremely responsible and outstanding way in which he represented first of all Africa, then the third world, and finally the whole international community. The two sessions of the General Assembly over which he presided will remain in the annals of our Organization as sessions which were most fruitful in terms of positive developments and as most promising also for those who have chosen not to despair in spite of prevailing conditions.
70.	I should like now, on behalf of my Government, to convey our warmest congratulations to the delegation of Cambodia, which, after five years of revolutionary struggle, has recovered its lawful seat which so-called representatives had usurped with the assistance and connivance of imperialist interests.
71.	It would be natural that in an anniversary year we should mention the victory over the genocidal tendencies of racism and the defeat of the false Fascist ideology, and also the hopes which the peoples of the United Nations have placed in our Charter. We cannot forget our immense sacrifices, and those sacrifices are particularly praiseworthy because we were defending values which were often imposed upon us. Not to associate ourselves with this anniversary would be tantamount to denying the principles common to us all. However, we wonder what kind of peace, what kind of justice and what kind of development were in store for the peoples which the technocrats of 30 years ago wanted to associate with their new vision of the world.
72.	We do not reject what has been fairly accomplished. But at the present stage of the struggle for the recognition of the rights of peoples and of nations, if we stop and take stock of the situation we shall be found to observe that the peoples subjected to hegemonism and monopoly have recovered their natural cohesion. They have become aware of the tremendous significance of their sovereignty and their independence. They have made progress towards liberation with respect to imperialism and reaction.
73.	These facts certainly originated in the events which marked the renaissance of international life. Nevertheless it is true that these facts are of particular value at such a critical time in our history. No one, I am sure, would deny that the established order is now gone forever. No one could remain indifferent to the need for progress in international relations and for true democracy in the building of a new society. There are two opposing and divergent currents, therefore, in our world today, which this year have led to intensive consultations in the political and economic fields, to a re-evaluation of respective strengths and interests, and to a new determination with regard to political measures to be taken.
74.	These initiatives were reflected by bilateral or multilateral agreements and by the convening of several conferences. We were entitled, therefore, to expect genuine peace to replace our present precarious peace a true peace in which the world would be free from uncertainty, where the rights of peoples and nations would no longer be trampled underfoot' by arbitrariness or the conspiracy of silence, and where nations would be able to engage in the free choice of their political and economic destiny.
75.	Now it appears that we are allowing ourselves to be increasingly influenced by contradictions, and we are not able to give a satisfactory response to changes prompted by reactionary alliances and impulses. The adoption of a new international code of ethics is necessary. Therefore, we must examine and define objectively what any State, any international or regional organization, can and must do in order to make a positive contribution to the establishment of a system of values and relations which would take account of current realities.
76.	We do not think that some people are justified in taking offense when we claim that we have inherited a world order which is at least two centuries old. These are the contradictions which underlie the structures of political, economic, military and technological power; and the development of these structures has given rise to privileges and domination which, in their turn, have led to the division of our world. Let us not forget that the equality of rights, opportunities and advantages were in the past denied in the name of this now obsolete world order. Let us not forget that the inequalities inherent in this order caused a situation where international security depended on one or two countries, a group of countries or a continent. The security which was then offered to us was presented as a series of partial actions, poorly co-ordinated and difficult to integrate within the process of the search for a peace which would benefit all and not just a few.
77.	In spite of our differences, we cannot disregard the fact that the maintenance and safeguarding of international security remains the fundamental objective of our Charter. That security cannot be considered at this time as the aggregate of measures designed solely to defend and promote national or regional security.
78.	But what security can we expect from a world where the most powerful nations are devoting more than $300,000 million for producing and developing conventional weapons, perfecting their missiles and other military equipment, and multiplying their nuclear tests? The strategy of certain mutual destruction and the doctrine of nuclear deterrent still hold sway and are now even legitimatized by agreements. International public opinion cannot remain indifferent to this situation, which is morally indefensible and the genocidal tendencies of which are obvious.
79.	It is difficult to accept the fact that, in promoting a "nuclear civilization", the most powerful nations seem to be pushing the world towards its own destruction by organizing and extending violence on a gigantic scale. That is why we maintain that all security depends on a disarmament which will give priority to the abolition of nuclear weapons and their means of delivery, as well as of weapons of mass destruction. We remain convinced that true detente, extended to all nations, whatever their size, requires as a pre-condition the carrying out of a disarmament of this kind. We have no intention whatsoever of minimizing the resumption of certain negotiations, the signing of a document on European security, and the entry into force of the
Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction resolution 2826 (XXVI), annex]. We must however, recognize that the present arrangements and agreements remain limited and are often discriminatory. It would therefore appear judicious to supplement them, to expand them, in order to integrate them within a global approach to disarmament.
80.	If the forthcoming world disarmament conference recognizes this objective as enjoying the highest priority, then we can contemplate in a positive way the creation of a specialized agency where all States will have the opportunity to examine and to decide democratically questions relating to disarmament and control over armaments. It is no longer possible to conceive that the security of the world should depend on isolated initiatives; and because the great Powers have ceaselessly professed to us their good faith and sincere intentions, let us ask them to apply in their own relations the greatest degree of mutual confidence and to recognize that the United Nations remains the appropriate framework for the most significant negotiations. It is on this condition, and on this condition alone, that the areas of insecurity which persist can become zones of peace and co-operation, and that zones of peace which are still being challenged will finally be respected as such.
81.	It is an open secret that it is because of this lack of mutual trust among the great Powers, and even among their clients, that the Indian Ocean has become a private preserve for the confrontation of irreconcilable interests. The frontiers of national security of the great Powers have been extended well beyond what seem to be normal. Distrust has prompted them to undertake a systematic policy of mutual surveillance and indeed presence in regions where their immediate interests are not in jeopardy.
82.	The focus of tensions has therefore been removed elsewhere. In order to ensure their presence the better, the great Powers have strengthened or reorganized their zones of influence, have sought to obtain others, and have virtually divided the Indian Ocean, as indeed was the case with Africa and other continents at the end of the last century.
83.	This situation can only damage the interests of the littoral and hinterland States, whose security and sovereignty are threatened by the activities which have quite rightly been considered as contrary to their national or regional interests. They thought it was urgent to appeal to international public opinion so that the great Powers might reconsider their negative attitude and agree to respect and apply United Nations resolutions relating to the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)].
84.	It is in this spirit that the Conference of Ministers for Foreign Affairs of Non-Aligned Countries, which met last month at Lima, adopted a resolution in which three fundamental problems of concern to the region were examined: namely, the elimination of all foreign military bases; refusal of facilities to warships and military aircraft of the great Powers; and the demilitarization and denuclearization of the zone.
85.	These questions were approached in a positive manner, and we can therefore consider that, on the basis of these three general principles, practical measures will be produced to put an end once for all to the re-emergence of foreign military presence in the Indian Ocean, and to ensure the establishment of a true climate of detente and co-operation in the area.
86.	The importance we attach to the Indian Ocean does not stem from any arbitrary will for confrontation for its own sake. It reflects the fact that we consider Africa, the Indian Ocean and Asia as an organic whole, where events are politically interdependent both in their causes and their effects. Having disarmed in South-East Asia, imperialism is preparing to retreat to the west, towards the coast of Africa, where colonialism still maintains its last bastions, to provide a kind of refuge perhaps for those known to some people as defenders of the so-called free world.
87.	I think this is the place to denounce the obvious collusion between the North Atlantic Treaty Organization countries and the minority racist regimes in South Africa and Rhodesia. Under the camouflage of gradualism, realism and dialog, the Western Powers and their allies are permitting these regimes to entrench their infamous privileges and to have recourse to formulas which at best would make it possible for the Africans of Zimbabwe, Azania and Namibia to enjoy very doubtful representation.
88.	Let us concede that the apartheid regime, anathema to all those who claim to be part of universal civilization, must finally disappear. This will give no justification to the thesis of separate development, which the South African and Rhodesian minorities are trying to make us accept, in the name of racism which has not yet laid down its arms. The problem in southern Africa is, above all, a question of human dignity, which the Western Powers are pretending not to understand, quite wrongly forgetting what the triumph of fascism would have caused them in terms of suffering.
89.	It should also be pointed out that what can be done in the immediate future in southern Africa is to decide on the place and role of that minority . But are people unduly concerned about what the majority represents? Has thought been given in a responsible way to the fact that this representation, so dear to Western democracies, requires us to oppose generalized attempts at bantustanization and to other attempts at giving the appearance of consultations which actually lead to protection of the interests of colonialism and imperialism?
90.	In other circumstances and other places, the Western Powers have insisted on respect for human rights. We believe that the same tenacity which they have shown in settling questions of meetings, contacts and facilities to be provided for individuals should be applied when they come to negotiate with the regimes in South Africa and Rhodesia with regard to the supply of arms and equipment and the future of the oppressed peoples of southern Africa.
91.	We cannot condemn what is now happening in that part of Africa without bearing in mind that colonialism, neo-colonialism and imperialism form a trinity which makes bold to present to the world seemingly attractive solutions in order the better to lull our vigilance with regard to situations which are seriously questioned by international public opinion.
92.	In the Comoros, for example, all seemed set for that Territory to accede to international sovereignty in the best possible conditions and according to the express commitments of the administering Power. The will of the people was made known. The inevitable passions had been calmed. However, because of a will imposed from the metropolitan country everything was once again called into question. Who benefits from the present uncertainty? Certainly not the people of the Comoros who are asking only to preserve in harmony and unity their sovereignty and territorial integrity. We would have been the first to take pleasure at seeing the people of the Comoros here among us. We very much regret that the policy of maintaining a presence and the difficulties caused by quarters encouraged or tolerated by the administering Power have prevented us from sponsoring the admission of the Comoros to our Organization, an admission which the OAU so keenly desired.
93.	The same applies to the question of Djibouti, where the people were "invited" to take a decision on their future in a climate of confusion which did not permit them either to judge, in complete freedom, the importance of their choice or to understand the regional implications of what they were doing. In our common organizations we have heard the arguments of the parties which should be most concerned. Nothing prevents the people of Djibouti from exercising their right to genuine self-determination and independence in accordance with General Assembly resolution 1514 (XV).
94.	Many more examples could be given. We note that the administering Powers consider their delaying tactics as necessitated by respect for the democratic process. We believe it is time to be able to defend one's own interests without having recourse to a facsimile of liberalism or condescending paternalism.
95.	On the question of Palestine, we note that some Powers are adopting the same attitude because of the fundamental similarity between the phenomena of colonialism and foreign occupation. They do not mind allowing the Palestinians to be refugees; but when we come to examine the problem in a specific context and reference is made to their legitimate aspirations, reservations prompted by circumspection and prudence prevail over the former considerations.
96.	The rights of a frustrated people continue to be opposed by requirements for a security which is for ever being defined. The expansionist and exclusive ambitions of one State cause some to forget the principles of our Charter and respect for our resolutions. Delaying tactics, half measures and ambiguities become the order of the day where political courage should be displayed.
97.	It is not surprising, therefore, that the Palestinians are now ready to rely only upon themselves in the attainment of their objectives in order to ensure their own national identity in a country which is theirs. For our part we have always maintained that security in the Middle East is to be determined primarily by the_ recognition by all States of the rights of the Palestinians to independence and national sovereignty and also by the end of the occupation of the territories conquered by Israel.
98.	With the passage of time the interests of the great Powers in the region have been allowed to distort the necessary conditions for a just and lasting peace. With regard to principles, however, no compromise is possible; Israel must understand that its intransigence, its territorial and military ambitions, its aggressive practices, its unyielding insistence on absolute security are incompatible with the search for a global solution.
99.	In the absence of true progress towards a settlement that would resolve all the outstanding problems, we see no alternative for the international community but to have its resolutions and decisions enforced as rigorously as possible. To that end, account should be taken of the measures proposed by the OAU and the non-aligned movement because they reflect our common and legitimate desire to break the deadlock in which we have been placed by lack of determination and commitment.
100.	In another part of the area we find ourselves in a deadlock again. This time a different one it is true. In Cyprus, after the breaking off of the talks in Vienna, the hardening of the respective positions makes ever more unlikely the process of normalization, a normalization which requires that all the parties to the dispute give their support to the principles of peaceful settlement and abide by the provisions of General Assembly resolution 3212 (XXIX).
101.	The fundamental objectives of our policy on Cyprus should remain the preservation of its territorial integrity, its sovereignty, its independence and its policy of non-alignment, and also the withdrawal of all foreign troops and the end to interference in its internal affairs. In other words, we believe that the two communities, whose national rights must be recognized, should alone be allowed to determine the constitutional and political future of the country. They must enjoy complete freedom in their contacts and talks, so long as they comply with the provisions of the Security Council regarding the inadmissibility of secession, merger or union with any other country.
102.	Before ending this chapter on political and security matters, I should like to repeat the position of my Government on the Korean problem. The people of Korea who have suffered from war, division and occupation, are also entitled to peace and security. In this regard, our Organization bears a particularly heavy responsibility because it allows its authority to be usurped and to serve ingloriously as a cover for foreign intervention in the south of the country.
103.	We do not think that this responsibility should be lost from sight and the multiplicity of proposals which would transform the prevailing armistice is significant. However, we cannot agree to the proposals made in quarters tending to perpetuate a situation which has so far failed to allow the Korean people as a whole to exercise their right to self-determination or to settle their own problems in complete freedom and sovereignty.
104.	The Democratic People's Republic of Korea has repeatedly held out the olive branch of peace and concord. As an Organization, we must no longer hide behind legal arguments and the legalities of institutional procedure in order to postpone the dissolution of the United Nations Command. This dissolution, ipso facto, entails the withdrawal of all foreign troops stationed in South Korea under cover of our flag.
(05. We are convinced that the transformation of the temporary armistice into a lasting peace treaty will create the necessary conditions for the reunification of Korea. That process should in no way be impeded by unilateral initiatives such as the application for the admission of South Korea which, in putting forward its application, deliberately went back on the commitments it undertook in the joint communique of 4 July 1972 by North and South Korea.1
106.	This survey of the world political situation, which could not possibly be exhaustive, shows us that the path towards the full achievement of international security is a difficult one. In spite of certain obviously limited signs of detente; in spite of the many different attempts made by our community; in spite of the cautious initiatives of the great Powers, there are still many shadowy zones of insecurity in the world today. It would seem to us right to devote our best efforts to eliminating these zones, but in so doing, we also run the risk of relegating to secondary priority other objectives in our Charter, particularly those connected with economic and social co-operation.
107.	The events of recent years have taught us that our deliberations should result, both internationally and nationally, in a general awareness of the problems posed by development, which has become the focus of our attention. Development for us cannot be conceived of as a series of sectoral and disparate actions. The failure of the "strategies" which have been policy for more than 20 years in most countries of the world and also internationally, is symptomatic to the extent that we recognize development as a whole, applying to all men and to every man.
108.	It is in this spirit that Madagascar agreed to the adoption of an integrated approach to the problems of development, the solution to which would determine the survival of the majority. There is no need to enumerate once again the just claims made by the developing countries at the seventh special session. We were not entirely satisfied, but we do recognize the efforts of certain industrialized countries towards a constructive joint approach.
109.	The incipient progress which we have made should not cause us to lose sight of the urgency and acuteness of the problems entailed by mass poverty. It is important, therefore, that the international community should act, and act promptly, instead of allowing itself to be led by its technologists, its technocrats, into a maze of discussions as to indicators of progress or the necessary pre-conditions for an inventory which would be more than problematical.
110.	Indeed, the economic and social situation in the world remains marked by poverty, by the failure to meet the most elementary needs, and is aggravated by a system of exploitation connected with a power structure which has been established mainly in the industrialized and imperialist countries. This situation must change. Many people recognize this, but differences remain as to means of action and approaches.
111.	Thus the concept of "external limits" imposed by the biosphere on human society, and that of "screening" illustrated by the extremist image of a necessary distinction between those who have to die, those who will survive and those to whom assistance will make the difference, are still arguments put forward at the present time. These ideas testify to an extremely conservative vision of the world which relies solely upon quantitative aspects of growth and which is in keeping with imperialist designs and have the effect of reaffirming the hegemony of privileged minorities.
112.	To believe, however, that under-development is nothing but a "stage" in economic development might persuade third-world countries to attempt, at all costs, to increase their gross national products in order to overcome their lag and ensure prosperity in keeping with the needs of their peoples. Remarkable rates of growth have been recorded; nevertheless, poverty remains, to the indignation of the international community.
113.	It is not just a matter of aping the economic development of the developed nations today but of finding solutions based upon the natural environment, the cultural heritage and the spirit of initiative peculiar to each society. Mass poverty should not be considered exclusively from the national standpoint, because this would cause self-sufficiency to take too simplistic a path.
114.	Indeed, in Madagascar we recognize that, in order to bring the working masses and the underprivileged out of their more than marginal conditions, we must above all rely on ourselves according to the principle that each State has the sovereign right to choose its own system of development, taking account of its own psychological, sociological and political realities.
115.	As a pre-condition our efforts require the mobilization of all the resources of the nation an action which would have no point without the participation of women. Indeed women constitute one of the pillars of the Madagascar socialist revolution, and we consider it essential to promote not only their dignity but also the task of making them more sensitive to current major problems, their integration in the global development effort and their contribution to the strengthening of peace, particularly in this International Women's Year.
116.	We also believe that, in the united straggle against poverty, international co-operation requires a harmonized approach, the provision to each nation of appropriate and adequate means in support of its own efforts and the promotion of a common ideology for achieving genuine development.
117 We are particularly interested in reducing mass poverty because of our socialist policy for bringing about an economic and social development both human and harmonious. The charter of the socialist revolution, proclaimed last month by theiHeaa of State and Government of Madagascar, made the focus of its concern the promotion and protection ot the interests of the working masses, by eradicating man's exploitation by man, social injustice and inequality.
118.	This presupposes for us the establishment of new socio-economic structures which will make possible the responsible and coherent organization of the masses and the action of the revolutionary power in the process of the democratic distribution of wealth and the factors of production and also in the question of giving highest priority to the restoration of the rights of the most underprivileged.
119.	We sincerely believe that this action will be part of the overall search for security for the greatest number, which, in the final analysis, is a pre-condition of national security. When this is guaranteed and effective, the nation will then be able fully to participate in the establishment of a new world of peace and progress.
120.	The growing complexity of problems relating to development, disarmament and international security; the will of all nations to make their contribution to this; their interdependence and the multiplicity of options makes it necessary to define common ground. And, in the final analysis, it can only be the United Nations which can do this, and its role should be strengthened in order to permit it to become the true crucible from which the new international order will emerge.
121.	We recognize that the United Nations, over the last 30 years, has in spite of everything played a positive role in the maintenance of relative world peace, in the liberation of many countries from colonialism, in the exploration of new fields of co-operation and the development of international law. However, the great Powers have given up neither the obsessive defense of their own interests nor their rivalries, and have in fact gone so far as actually to promote the establishment of fundamental instability in relations among nations.
122.	This attitude, which has now been outstripped by the acceleration of the historical process and profound structural changes in international society, has prevented the normal functioning of our institutions and the achievement of genuine progress towards our objectives.
123.	Accordingly, 30 years after the end of the Second World War, general and complete disarmament remains an illusion. We believe in general and complete disarmament, but, unfortunately, it has been manipulated by the military Powers. The elimination of racism and colonialism is hindered by the priority accorded by imperialists and neocolonialists to principles of a bygone era. As for development, it has been left to improvisation, since the center has persisted it its exploitation and domination of the periphery.
124.	What we call for is a new international order; this claim is entirely justified. It is quite right to call for a review of the Charter, based on the present Charter but adapted to the need to respond better to the true needs of peoples, to the emergence of new ideologies and the defining of new priorities in fields of activity. This obviously presupposes the acceptance of the principle of democratization in representation, decision-making, execution and even the definition of structures.
125.	The United Nations has for far loo long been likened to a forum where middle-sized and small nations can put forward their views and their complaints without being assured, of course, that they will be taken into account by the great Powers. We know the results of this approach. If we want our Organization to cease to be the witness of sterile verbal confrontations, we feel that it is urgent to give it greater responsibilities. Thus, in a defined and renewed institutional framework, all nations will be able fully to discharge their responsibilities in the face of a many-faceted crisis which affects and will continue to affect our common civilization.
126.	We do not wish to restrict the sovereignty of Member States, because every nation, and even every group of nations, has the right and the duty to take initiatives conducive to peace and co-operation. But we believe that the universal acceptance and institutionalization of these initiatives must take place in the United Nations, which, after all, is the reflection of democratic will.
127.	This democratic will, which emerged from the victory of progressive and revolutionary ideas, has replaced, at least at our level, the well-known political will which has often been lacking. It emerged decisively at the sixth special session. It showed that it is capable of positive compromise, while its detractors saw in it nothing but a form of diktat. It put a final end to political hegemony, which some had abused with the aid of outmoded institutions and instruments which have gone forever.
128.	But it would be poor judgment on our part to wish to impose this democratic will gratuitously. For us it remains the point of departure for a true co-operation no longer based upon servility, obsequiousness or capitulation and therefore more lasting and healthier and more likely to serve the cause of all peoples of the world entitled to peace, development and justice.




